Citation Nr: 1753292	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1993. He is a combat veteran with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A video conference hearing took place in June 2017, and a transcript is in the record. Since then the Veteran submitted a third medical opinion from a private doctor in support of his claim, along with a waiver of AOJ to review that evidence. 38 C.F.R. §§ 20.800, 20.1304(e) (2017).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's cervical spine arthritis is caused by repetitive joint stress during his active service.


CONCLUSIONS OF LAW

The Veteran's cervical spine arthritis was incurred during wartime service. 
38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In light of the fully favorable decision herein, discussion of VA's duty to notify and assist is not warranted. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007)

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contended that his cervical spine disability is a result of neck stress during combat and peacetime flight missions. His DD-214 shows he flew combat missions in Vietnam as a pilot and was awarded the Distinguished Flying Cross.  As a result, the combat presumption is applicable in this case. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Medical evidence is considered competent where evidence is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Once the medical opinions are determined credible and competent the Board is tasked with weighing the medical opinions in the file. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Lay evidence for a combat veteran is accepted as sufficient proof that an injury was incurred or aggravated in combat where the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there is no official record of such incurrence or aggravation. 38 U.S.C. § 1154(b); Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) (establishing a lightened evidentiary burden on combat veteran with respect to demonstrating an in-service injury). The combat Veteran's lay statements are rebuttable only by clear and convincing evidence. Collette, 82 F.3d at 393 (Fed. Cir. 1996). 

The Veteran was first diagnosed with a cervical spine degenerative changes and arthritis in August 2010, which has been confirmed on at least two subsequent occasions.  Throughout his submitted statements and testimony the Veteran has consistently stated how the G-force of flying in a gunship gave him a sore neck. He did not report the soreness while in service because he did not want to be taken off missions. His DD-214 establishes that he did fly combat missions in AC-130 aircraft during Vietnam.  During the Board hearing, the Veteran testified as to the nature and circumstances of the repetitive stress positions and impact of various pilot duties including prolonged use of a special helmet and 90 degree left turn of the head during firing missions as well as turbulent flying in adverse weather and low altitudes.  His statements are credible as they are consistent with the nature, frequency, and severity of his combat and peacetime pilot duties over a long period of service. Therefore, the second element of service connection is satisfied.

Once establishing a current disability and an in-service event the Veteran must establish a nexus between the two. 38 C.F.R. § 3.303. There are four medical opinions of record.

In August 2010, a VA physician's assistant (PA) acknowledged the description of the flying stresses but noted only that there were no service records to show an injury or treatment of the cervical spine.  In July 2011, a VA examiner concluded it was less likely than not that the Veteran was injured during service because of a lack of history of neck injury and pain during service.

In December 2011, a private physician noted the Veteran's description of his flight duties and referred to imaging studies that confirmed multilevel degenerative changes of the cervical spine.  The physician did not provide a clear opinion but noted that the significant symptoms manifested about five years earlier and were normal for his age.  However, the Board assigns less probative weight to this opinion as it is inconclusive. 

In March 2016, a private chiropractor noted that he had provided care to the Veteran for chronic neck pain for the past five years.  The chiropractor noted, "He explained that for years he was both the pilot and the gunner for as many as 95 flights. He had to watch his sights on the left side of his plane while flying. The dynamics of this relate to his complaints which I attend to at this late date for its contribution to the arthritis he experiences on the left side of his neck."  The private opinion language is less speculative than the previous two opinions.   

Although all opinions have shortcomings in that they are less than conclusive, all accepted the Veteran's reports of the nature and circumstances of his flying duties as they pertained to his neck positioning and stress.  Only one examiner attributed the disorder to aging.  The most probative opinion is from March 2016 at least acknowledges that the dynamics of the positioning contributed to the current arthritis.   

Therefore, in finding an approximate balance in the evidence and resolving all doubt in favor of a combat veteran, the Board resolves the issue in favor of the Veteran and grants service connection for his cervical spine arthritis.  38 U.S.C 
§ 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
	J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


